Citation Nr: 0700597	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-12 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain prior to February 17, 2006.

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain from February 17, 2006.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active duty for training from February 1991 
until May 1991 and had active duty from November 2000 until 
June 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.  Subsequent to that determination, the 
claims folder was transferred to the RO in Roanoke, Virginia.  
The claims folder was again transferred to the RO in 
Huntington, West Virginia.  The veteran currently resides in 
Michigan and it appears that the veteran's claim is currently 
being handled by the RO in Detroit. 

The veteran's low back claim was previously before the Board 
in May 2004 and January 2006.  On those occasions, remands 
were ordered to accomplish additional development.

After this appeal was certified to the Board, the veteran 
submitted additional evidence in support of his claim.  This 
submission was accompanied by a statement from the veteran 
expressing his desire to waive consideration by the Agency of 
Original Jurisdiction (AOJ).  It appears that the veteran is 
raising a claim of entitlement to a total disability rating 
based on individual unemployability based on service-
connected disabilities.  This matter is referred to the RO 
for appropriate action.

It is further observed that the veteran informed VA of a 
change of address in a letter dated in April 2006.  
Subsequent to that change of address, the RO issued notice of 
a March 2006 rating decision.  A supplemental statement of 
the case was also issued subsequent to the change in address.  
While these documents were mailed to the veteran's former 
address, information in the claims folder indicates that they 
were both remailed to the new address provided by the 
veteran.  


FINDINGS OF FACT

1.  For the rating period prior to September 16, 2002, the 
veteran's lumbosacral strain is productive of complaints of 
pain and muscle spasm; objectively, there was lumbosacral 
tenderness, but the veteran's muscle were without swelling or 
deformity, with no more than slight limitation of motion.

2.  For the rating period from September 16, 2002, the 
veteran's lumbosacral strain is productive of complaints of 
pain and muscle spasm; objectively, the veteran had limited 
and painful motion, severe in degree.  


CONCLUSIONS OF LAW

1.  For the period prior to September 16, 2002, the criteria 
for entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5295 (as in effect prior to September 26, 2003).

2.  For the period from September 16, 2002, the criteria for 
entitlement to an initial evaluation of 40 percent for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his lumbosacral strain.  In this regard, because the 
August 2001 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the August 2001 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the low back disability at 
issue (38 C.F.R. § 4.71a, DC 5295 prior to September 26, 
2003, and 38 C.F.R. § 4.71a, DC 5237 from September 26, 
2003), and included a description of the rating formulas for 
all possible schedular ratings under those diagnostic codes.  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the evaluation that the RO 
had assigned.    Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher (compensable) rating for the service-connected 
disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, lay statements from the veteran's 
family are of record.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for lumbosacral strain is an 
appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is further observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  

It is found that the diagnostic criteria pertaining to 
intervertebral disc syndrome are not for application in the 
present appeal.  Indeed, the objective evidence of record 
does not demonstrate disc disease.  To the contrary, x-rays 
of the lumbar spine taken in July 2001 were normal.  
Additionally, an MRI performed in September 2002 also showed 
normal findings.  Moreover, while a March 2004 MRI showed 
questionable levels of small paracentral disc herniations, 
subsequent x-rays taken in November 2004 were normal.  No 
other competent evidence of record indicates that disc 
disease is a component of the service-connected disability.  
This obviates the need for analysis under Diagnostic Code 
5293 as in effect prior to and as of September 23, 2002.  

I.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain prior to September 16, 2002.

During the period in question, from June 15, 2001, until 
September 16, 2002, the veteran is assigned a 10 percent 
evaluation for lumbosacral strain.  Throughout this time 
frame, lumbosacral strain was evaluated pursuant to 
Diagnostic Code 5295.  That Diagnostic Code, as in effect 
prior to September 26, 2003, provides for a 10 percent rating 
for lumbosacral strain with characteristic pain on motion.  
To be entitled to the next-higher 20 percent rating, the 
evidence must demonstrate muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

The Board has reviewed the evidence of record and finds that, 
prior to September 16, 2002, there is no basis for an 
increased rating.  In so finding, the Board acknowledges the 
veteran's complaints of muscle spasm raised at the time of 
his July 2001 VA examination.  However, there were no 
objective findings of muscle spasm at that examination.  
Rather, it was noted that the veteran's muscles were 
symmetric, without swelling, masses or deformities.  
Moreover, no other evidence 
prior to September 16, 2002 reveals symptomatology consistent 
with the criteria for the next-higher 20 percent rating under 
Diagnostic Code 5295.    

In determining that the currently assigned 10 percent rating 
is appropriate prior to September 16, 2002, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain, weakness, fatigability and 
incoordination as provided under 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board acknowledges the veteran's subjective 
complaints of low back pain raised at his July 2001 VA 
examination.  The Board also recognizes a finding of 
tenderness to the lumbosacral spine made at that examination.  
However, the overall evidence does not establish that such 
pain resulted in additional functional limitation such that 
the veteran's lumbosacral strain is more nearly analogous to 
the next-higher 20 percent evaluation.  To the contrary, the 
veteran exhibited normal gait upon VA examination in July 
2001.  He was able to tandem walk at that time.  

For the foregoing reasons, the next-higher 20 percent rating 
under the old version of Diagnostic Code 5295 is not 
warranted here for the period prior to September 16, 2002.

The Board has also considered whether any alternate 
Diagnostic Codes as in effect during the period in question 
serve as a basis for an increased rating.  In this regard, 
Diagnostic Code is 5292, for limitation of motion of the 
lumbar spine, is applicable.  That Code section provides a 20 
percent evaluation where the evidence demonstrates moderate 
limitation of motion. 

The Board finds that the evidence of record does not reveal 
moderate limitation of lumbar spine consistent with a 20 
percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, VA examination in July 2001 revealed forward 
flexion to 90 degrees, extension to 20 degrees, lateral 
flexion to 45 degrees right and left and rotation to 45 
degrees right and left.  Of those maneuvers, only flexion 
caused pain, and such pain was described as minimal.  There 
was no indication of weakness or fatigability with motion.  

While acknowledging the findings of minimal pain with flexion 
upon VA examination in July 2001, it is determined that such 
functional impairment has been contemplated in the veteran's 
currently assigned 10 percent rating.  The objective findings 
simply do not reflect that such pain causes additional 
limitation of function resulting in moderate limitation of 
motion.  For this reason, a higher evaluation under 
Diagnostic Code 5292 is not appropriate.  

No other Diagnostic Codes are found to be relevant in 
evaluating the veteran's service-connected lumbosacral 
strain.  Indeed, as there is no evidence of vertebral 
fracture, Diagnostic Code 5285 is not for application.  
Similarly, as the evidence does not reveal a disability 
picture analogous to ankylosis, Diagnostic Codes 5286 and 
5289 do not apply.  No other Code sections are for 
application.  

In sum, the evidence of record fails to support a rating in 
excess of 10 percent prior to September 16, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain from September 16, 2002.

During the period in question, from September 16, 2002, until 
February 16, 2006, the veteran is assigned a 10 percent 
evaluation for lumbosacral strain.  Again, the rating 
schedule for disabilities of the spine changed during this 
time, on September 26, 2003.  Prior to such change, 
lumbosacral strain was evaluated pursuant to Diagnostic Code 
5295.  As previously discussed, that Diagnostic Code provides 
for a 10 percent rating for lumbosacral strain with 
characteristic pain on motion.  To be entitled to the next-
higher 20 percent rating, the evidence must demonstrate 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation was the maximum schedular rating available under 
Diagnostic Codes 5295 and 5292.

The Board has reviewed the evidence of record and finds that, 
for the period from September 16, 2002, the objective 
evidence supports the a 40 percent evaluation based on severe 
limitation of motion under the provisions of Diagnostic Code 
5292.  In so finding, the Board relies on a VA clinical 
record dated September 16, 2002.  That treatment report 
reflects complaints of back pain.  It was noted that the 
veteran was taking Flexeril, Darvocet, Vioxx and Motrin to 
control such pain.  Objectively, the September 2002 treatment 
report reveals that the veteran was exquisitely tender to any 
palpation of the back.  He barely had any range of motion in 
any direction without grimaces, and he exhibited considerable 
pain behavior throughout the examination.  

While the above evidence does not demonstrate muscle spasm of 
the lumbar spine, the findings of tenderness and limited 
motion are found to indicate additional functional limitation 
from which it can be concluded that the veteran's disability 
picture more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 5292.  The consideration 
of pain and additional functional limitation is appropriate, 
as provided under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Further supporting assignment of a 40 percent evaluation is a 
September 2002 statement submitted by the veteran's wife, in 
which she reported that the veteran's low back disability 
prevented him from carrying out normal daily functions.  For 
example, she commented that on some days she had to assist 
the veteran with putting his clothes on.  

Also, the Board has relied on a VA examination performed in 
November 2004.  At that time the veteran had a range of 
motion resisted to 20 degrees of flexion and resisted to 5 
degrees of extension, both with complaint of severe pain.  
Right and left lateral flexion was to 25 degrees with pain 
and rotation was to 20 degrees with pain.  The November 2004 
VA examination also indicated increased lumbar lordotic 
posture, but there was no spasm and no evidence of muscle 
fasciculation.  Muscle tone was good and there was no 
atrophy.  However, despite such findings the VA examiner 
concluded by diagnosing "normal lumbosacral spine without 
any evidence of lumbosacral strain."

Further treatment for low back pain is noted in a February 
2005 VA clinical record.  At that time, the veteran 
complained of pain in the center of his back.  He also 
experienced distinct pain in the left lower back.  
Objectively, there was point tenderness on the left lower 
back over the lower rib area.  There was also muscle 
tenderness in the lower paravertebral area.  The veteran's 
gait was slow.  He could walk on his toes but not on his 
heels.  It was indicated that the veteran took Flexeril and 
naproxen.  

The Board also acknowledges a May 2005 letter written by the 
veteran's sister.  In that communication, she noted that she 
did the cleaning, cooking and yard work for the veteran.  She 
added that she had witnessed the veteran's spasms and lack of 
ambulatory function, though the latter was attributed to foot 
and knee pain.  In any event, there is no dispute that the 
veteran experiences pain and limited function due to his 
service-connected back disability.  

Because of the conflicting findings and diagnosis at the time 
of the November 2004 VA examination, the Board remanded the 
case for another more comprehensive examination.  Thus, the 
veteran was reexamined.  VA examination in February 2006 
revealed forward flexion from 0 to 60 degrees, with pain 
beginning at 45 degrees.  The veteran had extension from 0 to 
20 degrees, with pain beginning at 20 degrees.  He had 
lateral bending and lateral rotation from 0 to 30 degrees 
left and right, with pain beginning at 30 degrees bilaterally 
for each of these maneuvers.  There was no change with 
repetitive use.  

Based on the above, it is determined that the veteran's 
disability picture approximates a 40 percent evaluation as of 
September 16, 2002.  In reaching this conclusion, the 
evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While finding that a 40 percent evaluation is warranted for 
lumbosacral strain during the period in question, a rating in 
excess of that amount is not justified.  In explaining the 
reasons and bases for this conclusion, the Board will first 
consider the rating schedule as in effect prior to September 
26, 2003, and then will consider the revisions effective as 
of that date.

In the present case, the September 2002 VA outpatient 
clinical record indicates that the veteran could barely move 
in any direction without grimacing although specific ranges 
of motion were not reported.  Further, range of motion 
findings on examination in November 2004 did reveal what 
appears to be significant limitation of flexion and 
extension, although the examiner inexplicably concluded that 
the veteran had a normal lumbosacral spine without any 
evidence of lumbosacral strain.  On most recent examinations, 
although range of motion appeared to be greater than on the 
November 2004 examination, the onset of pain with that range 
of motion indicated significant limitation of flexion and 
extension.  Thus, although the actual range of motion was 
better than previously reported, pain began at a point that 
arguably could equate to severe limitation of motion.  The 
Board has considered additional functional limitation due to 
factors such as pain and weakness.  On most recent VA 
examination, the veteran clearly had pain with all range of 
motion maneuvers.  There was also diffuse tenderness to 
palpation over the lower lumbar spine, the right and left 
sacroiliac joints and the adjacent right and left paraspinal 
muscles.  Additionally, the veteran stated that he suffered 
severe episodes of pain every day.  He stated that the pain 
was so severe that he often spent 2 to 3 hours lying in bed.  
He commented that his back pain began with spasm and 
twitching of his back muscles, which occurred daily.  Thus, 
the Board finds that the evidence overall demonstrates 
significant loss of spinal motion attributable to the 
veteran's service-connected low back disability from 
September 16, 2002.  Further, such examinations show painful 
motion, diffuse tenderness of the back, increased lumbar 
lordotic posture, and the continued use of prescription 
medication.  

Prior to September 26, 2003, the pertinent Diagnostic Code 
for lumbosacral strain was Diagnostic Code 5295 for which a 
40 percent rating represented the maximum schedular rating.  
Also, previously, under Diagnostic Code 5292 (limitation of 
motion of the lumbosacral spine), a 40 percent rating was the 
maximum rating.  A higher evaluation was only available under 
Diagnostic Codes 5285 (residuals of fracture of the 
vertebra); Diagnostic Code 5286 (ankylosis of the spine); 
Diagnostic Code 5293 (intervertebral disc disease).  No other 
Diagnostic Codes in effect prior to September 26, 2003, are 
found to be relevant in evaluating the veteran's service-
connected lumbosacral strain.  Indeed, as there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  Similarly, as the evidence does not reveal 
a disability picture analogous to ankylosis, Diagnostic Codes 
5286 and 5289 do not apply.  No other Code sections are for 
application.  

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003 (as 
codified in relevant part at 38 C.F.R. § 4.71, Diagnostic 
Codes 5237, 5238, 5243 (2006).  Under these relevant 
provisions, lumbosacral strain or spinal stenosis warrant a 
20 percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

As demonstrated above, the evidence of record does not 
demonstrate unfavorable ankylosis of the entire thoracolumbar 
spine such that a 50 percent evaluation would be in order 
under the revised schedular criteria.  

In conclusion, the Board finds that the evidence of record 
for the period from September 16, 2002, supports an 
evaluation of 40 percent for the veteran's lumbosacral strain 
under the provisions of Diagnostic Code 5292 based on severe 
limitation of motion.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Final considerations

Finally, the evidence does not reflect that  the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2006) is not warranted.

It is further noted that an April 2006 communication from the 
veteran raises disagreement with the effective date of a 20 
percent evaluation for lumbosacral strain awarded in a 
September 2005 rating action.  However, because the present 
case involves an appeal from an initial rating assignment, 
the entire rating period has been considered in the above 
increased rating analysis.  As such, there is no distinct 
earlier effective date issue with respect to the staged grant 
of a 20 percent rating.  Therefore, this matter need not be 
referred back to the RO.  


ORDER

An initial evaluation in excess of 10 percent for lumbosacral 
strain prior to September 16, 2002, is denied.

An initial evaluation of 40 percent for lumbosacral strain 
from September 16, 2002, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


